Citation Nr: 1623670	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-24 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to March 9, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1988 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In August 2014, the Veteran testified at a personal hearing before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been added to the claims file.  


FINDINGS OF FACT

1.  The Veteran filed a formal claim for service connection for a depressive disorder which was received by VA on April 27, 2001, followed by an informal claim for service connection for PTSD which was received by VA on June 14, 2001.  Service connection for PTSD was denied by a February 28, 2002 rating decision.  

2.  The Veteran filed an informal claim for service connection for PTSD, major depression with psychosis, and a personality disorder which was received by VA on August 22, 2005.  Service connection for PTSD and for major depression with psychosis and a personality disorder were denied by a February 27, 2006, rating decision, and the Veteran was so notified by a letter dated March 11, 2006.  

3.  The Veteran's most recent claim for a service connection for PTSD was received on March 9, 2009; no prior unadjudicated claim for this benefit is of record.  




CONCLUSION OF LAW

An effective date prior to March 9, 2009, for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of an April 2009 letter which informed the Veteran of the evidence generally needed to support the claim of service connection.  This notice included information regarding the assignment of an initial rating and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  This letter was also provided the Veteran prior to the rating decision on appeal; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the effective date assigned following a grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103 , 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met, to the limited extent they apply in this case where the law and not the facts control the decision.  

The Veteran seeks an effective date prior to March 9, 2009, for the award of service connection for PTSD.  Under the applicable criteria, the effective date of an award of disability compensation based on an initial claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation provides that the effective date of an award of disability compensation is the day following separation from active service, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date that entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2) (2015).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  The date of receipt of the claim, or "date of the claim," means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.  

In the present case, the Veteran asserts an earlier effective date is warranted based on prior service connection claims submitted to VA.  Review of the record indicates a VA Form 21-526, Veteran's Application for Compensation or Pension, claiming service connection for a "depressive disorder" was received on April 27, 2001, followed by an informal claim for service connection for PTSD that was received by VA on June 14, 2001.  Another informal service connection claim for PTSD was received by VA on August 22, 2005.  

Considering first the April and June 2001 claims, the RO issued a February 2002 rating decision denying service connection for PTSD; however, the notice letter for this rating decision is not of record.  At the August 2014 hearing, the Veteran asserted that he was never informed of the denial of his June 2001 claim.  He stated that he was homeless for several years between 1999 and 2006, possibly causing him not to receive notice of the February 2002 rating decision.  While no copy of the notification letter is of record, a subsequent July 2002 VA letter to the Veteran addressed to a PO box in Austin, Texas, was returned to VA marked as "unclaimed" by the post office.  

The Veteran again filed an informal service connection claim for PTSD, along with major depression, psychosis, and a personality disorder, and for nonservice-connected pension, which was received by VA on August 22, 2005.  Service connection for all of these was denied by a February 2006 rating decision, and the Veteran was so informed via a letter dated March 11, 2006.  This letter was addressed to the Veteran at a VA Outreach Center in Dallas, Texas.  VA treatment records indicate the Veteran made several visits to the Outreach Center in 2006 seeking mail.  In particular, a May 16, 2006 VA social worker's clinical notation indicated the Veteran presented on that date seeking mail, and his mail was located and provided to him.  

At the August 2014 hearing, the Veteran did not remember filing for service connection for a psychiatric disorder in 2005; however, the informal claim received in August 2005 explicitly stated "I wish to reopen my claim for service-connected disabilities of:  1) post traumatic stress disorder" and contained the Veteran's signature.  Moreover, he testified that he was provided notice in 2006 that nonservice-connected pension was granted, but no notice that service connection for any psychiatric disorder had been denied.  The March 2006 letter informing him that nonservice-connected pension was granted also specifically stated service connection for major depression with psychosis and a personality disorder was denied, and that service connection for PTSD was not reopened.  

"The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  In applying this legal principle to the present claim, the presumption of regularity applies to VA's actions following receipt of a claim.  It is presumed that VA properly provided the Veteran with notice of the denial of service connection for various psychiatric disorders, to include PTSD, within the February 2006 rating decision.  The mere allegation of irregularity does not, in itself, constitute clear evidence of irregularity.  Crain v. Principi, 17 Vet. App. 182, 186 (2003).  Moreover, in the present case, the Veteran has acknowledged receipt of the March 2006 letter granting him nonservice-connected pension benefits, and this same letter contains notice of the denial of service connection.  

Following the February 2006 denial, no document is of record which could reasonably be construed as a timely notice of disagreement with that rating decision.  On March 12, 2007, the Veteran filed, via his representative, an informal claim for an earlier effective date for the award of nonservice-connected pension.  In support of that claim, he submitted a copy of the VA Form 21-526, Veteran's Application for Compensation or Pension, which he had originally filed in April 2001.  While that form did contain a service connection claim for depressive disorder, that issue had already been considered and denied by VA in the February 2002 rating decision.  Furthermore, the cover letter for this copy of the 2001 form clearly stated the Veteran's only claim in 2007 was for an earlier effective date for the award of nonservice-connected pension; there was otherwise no indication of an intent to either reopen service connection for a psychiatric disorder or initiate an appeal of the prior February 2006 denial.  The earlier effective date claim was denied by the RO in October 2007.  The next communication received from the Veteran or his representative was the March 9, 2009 claim which eventually resulted in the grant of service connection for PTSD.  Thus, the Board must conclude both that the February 2006 denial of service connection for PTSD and major depression became final, and the Veteran was provided proper and timely notice thereof.  See 38 U.S.C.A. § 7105.  

Thus, upon review of the totality of the record, the Board finds no communication from the Veteran, his representative, or a third party received prior to March 9, 2009, which could reasonably be construed as a formal or informal claim for service connection for PTSD or any other psychiatric disorder and which remains unadjudicated.  Furthermore, while the Veteran did file prior 2001 and 2005 service connection claims for PTSD, these were properly adjudicated by the RO, and those decisions subsequently became final.  The Veteran has made a plausible case that he did not receive notice of the 2002 denial of his 2001 claim.  Assuming arguendo that such is the case, the Board finds he was properly provided and did receive notice of the 2006 denial, and such notice constituted denial of both the 2001 and 2005 claims.  See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) ("a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability").  This conclusion is based on both the 2001 and 2005 claims being essentially the same or similar, as both were for service connection for a psychiatric disorder, claimed as PTSD and/or depression.  Thus, denial of the 2005 claim was also constructive notice of the prior denial of the 2001 claim.  

As there remain no formal or informal unadjudicated claims provided or received prior to March 9, 2009, it is considered the date of the claim of entitlement to service connection for PTSD.  As the preponderance of the evidence is against an effective date prior to March 9, 2009, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date prior to March 9, 2009, for the award of service connection for PTSD is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


